Order entered August 27, 2013




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-00421-CR
                                      No. 05-13-00422-CR
                                      No. 05-13-00423-CR
                                      No. 05-13-00424-CR
                                      No. 05-13-00425-CR

                               THE STATE OF TEXAS, Appellant

                                                V.

                                ALBERT G. HILL III, Appellee

                                            ORDER


       On August 19, 2013, the State filed an eleven-page document entitled “Initial Objections

to Findings of Fact and Conclusions of Law.” Nothing on the document reflects that it is a copy

of objections that were filed in the trial court. The Court now has before it appellee’s motion to

strike the objections or treat them as the State’s opening brief. The objections do not satisfy the

requirements of an appellate brief. We further conclude the objections were not properly filed

with this Court directly but should have been filed with the trial court and forwarded to this

Court in a supplemental clerk’s record. Accordingly, we GRANT appellee’s August 26, 2013

motion to strike as follows.
        We STRIKE the State’s August 19, 2013 “Initial Objections to Findings of Fact and

Conclusions of Law” with directions to the State to file the document in the trial court and have

it forwarded to this Court in a supplemental clerk’s record. Any further references to the

objections are to be included in the parties’ briefs on appeal.

        We note that the State has already been granted one extension of time to file its brief and

the State’s brief is due August 30, 2013.

        We DIRECT the Clerk to send copies of this order, by electronic transmission, to

counsel for all parties.


                                                      /s/     LANA MYERS
                                                              JUSTICE